            Case 1:18-cv-00233-APM Document 39 Filed 04/17/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 WILDEARTH GUARDIANS,                               )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )        Civil Action No. 18-0233 (APM)
                                                    )
 U.S. BUREAU OF LAND MANAGEMENT,                    )
                                                    )
                 Defendant.                         )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated February 28, 2020, the Parties, by and through

undersigned counsel, report to the Court as follows regarding the Defendant’s production efforts

in this action under the Freedom of Information Act (“FOIA”).

       1.       With respect to request numbers BLM-2017-00845 and BLM-2017-00846,

Defendant reports as follows:

                a.      The Bureau of Land Management (“BLM”) issued an interim production of

       approximately 500 pages of John Ruhs’ e-mails on March 20, 2020. The BLM anticipates

       issuing another interim release of approximately 1,000 pages by April 21, 2020.

                b.      The BLM issued a final production of Mike Nedd’s e-mails (FOIA request

       BLM-2017-00846) on January 21, 2020.

                c.      The BLM still anticipates issuing a final production to request BLM-2017-

       00845 by August 2021.

       2.       In light of the foregoing, the Parties will continue to confer and ask that the Court

allow these discussions to proceed. The Parties propose to file a subsequent joint status report

further advising the Court of the status of the case by May 28, 2020.
         Case 1:18-cv-00233-APM Document 39 Filed 04/17/20 Page 2 of 2



Dated: April 17, 2020                  Respectfully submitted,

/s/ Kelly E. Nokes                     TIMOTHY J. SHEA, DC Bar #437437
Kelly E. Nokes (Bar No. MT0001)        United States Attorney
Western Environmental Law Center
208 Paseo del Pueblo Sur, No. 602      DANIEL F. VAN HORN, DC Bar #924092
Taos, NM 87571                         Chief, Civil Division
(575) 613-8051
nokes@westernlaw.org                By: /s/ Robert A. Caplen
                                        ROBERT A. CAPLEN, DC Bar #501480
Counsel for Plaintiff                   Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2523
                                        robert.caplen@usdoj.gov

                                       Counsel for Defendant




                                        -2-
